         Case 1:20-cv-10630-WGY Document 4 Filed 05/26/20 Page 1 of 4


                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

                                   )
BRANDON ROBERTS,                   )
               Plaintiff,          )
                                   )        CIVIL ACTION
          v.                       )        NO. 20- 10992-WGY
                                   )
FRANK B. BISHOP, et al.,           )
               Defendants.         )
                                   )


                                   )
BRANDON ROBERTS,                   )
               Plaintiff,          )
                                   )        CIVIL ACTION
          v.                       )        NO. 20-10630-WGY
                                   )
FRANK B. BISHOP, et al.,           )
               Defendants.         )
                                   )


YOUNG, D.J.                                                   May 26, 2020

                            MEMORANDUM AND ORDER

     Before the Court are two complaints filed by Brandon Roberts

pursuant to 42 U.S.C. § 1983.     For the reasons set forth below, the

Court dismisses both actions without prejudice.

I.   Relevant Background

     On March 27, 2020, Brandon Roberts, who is incarcerated at the

North Branch Correctional Institution (“NBCI”) in Cumberland,

Maryland, filed a civil rights complaint accompanied by a motion for

leave to proceed in forma pauperis.      See C. A. No. 20-10630-WGY        On

May 22, 2020, Roberts filed a renewed complaint and motion.             See C.A.

No. 20-10992-WGY.
          Case 1:20-cv-10630-WGY Document 4 Filed 05/26/20 Page 2 of 4


      Roberts represents that he is a Massachusetts state prisoner who

is serving his sentence in Maryland pursuant to the Interstate

Corrections Compact.      He brings suit against the Warden and Finance

Clerk at NBCI alleging that the defendants unlawfully garnished funds

from plaintiff’s institutional prison account.

II.   Discussion

      Under federal law, a civil action may be brought in a judicial

district that falls into one of three categories: "(1) a judicial

district in which any defendant resides, if all defendants are

residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of

property that is the subject of the action is situated; or (3) if

there is no district in which an action may otherwise be brought as

provided in this section, any judicial district in which any

defendant is subject to the courts personal jurisdiction with respect

to such action." 28 U.S.C. § 1391(b).

      Venue is not proper here under any of these three categories.

Plaintiff alleges the defendants are located in Maryland and that

they allegedly garnished his prison account statement while in

custody in Maryland.    For these reasons, because defendants are

located in Maryland and plaintiff’s claims took place in Maryland, 28

U.S.C. § 1391(b)(3) does not apply, because venue would be proper in

the District of Maryland.     Where venue is improper, a district court

“shall dismiss, or if it be in the interest of justice, transfer such
                                      [2]
            Case 1:20-cv-10630-WGY Document 4 Filed 05/26/20 Page 3 of 4


case to any district or division in which it could have been

brought.”     28 U.S.C. § 1406(a).     "Because the defense of improper

venue is 'obvious from the face of the complaint and no further

factual record is required to be developed,' this action will be

dismissed." Cox v. Rushie, No. 13-11308-PBS, 2013 WL 3197655, at *4

(D. Mass. June 18, 2013) (quoting Trujillo v. Williams, 465 F.3d

1210, 1217 (10th Cir. 2006)).

     Further, the Court lacks personal jurisdiction over the two

defendants.     Personal jurisdiction refers to a court’s “power to

require the parties to obey its [orders].” Hannon v. Beard, 524 F.3d

275, 279 (1st Cir. 2008) (quoting Daynard v. Ness, Motley, Lodaholt,

Richardson, & Poole, P.A., 290 F.3d 42, 50 (1st Cir. 2002)).

     To establish personal jurisdiction “a defendant must have

sufficient minimum contacts with the forum state such that

maintenance of the suit does not offend traditional notions of fair

play and substantial justice.”        Platten v. HG Berm. Exempted Ltd.,

437 F.3d 118, 135 (1st Cir. 2006)(internal quotations and citation

omitted).     The due process clause of the United States Constitution

“protects an individual’s liberty interest in not being subject to

the binding judgments of a forum with which he has established no

meaningful ‘contacts, ties, or relations.’”          Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 471-72 (1985) (quoting Int’l Shoe Co. V.

Washington, 326 U.S. 310, 319 (1945)).         Here, there is no suggestion

of that the officials at NBCI have had any “meaningful contacts” with



                                        [3]
          Case 1:20-cv-10630-WGY Document 4 Filed 05/26/20 Page 4 of 4


Massachusetts.   In the absence of such “meaningful contacts,” the

Court lacks personal jurisdiction over the named defendants.

     The Court concludes, from the face of the complaint, that venue

is not proper in the District of Massachusetts and the Court is

without personal jurisdiction over the defendants.

                                     ORDER

     Accordingly, the Court hereby ORDERS:

     1.    These two actions are DISMISSED WITHOUT PREJUDICE for
           improper venue and lack of personal jurisdiction.

     2.    The Clerk shall enter separate orders of dismissal.

SO ORDERED.


                                        /s/ William G. Young
                                       WILLIAM G. YOUNG
                                       UNITED STATES DISTRICT JUDGE




                                      [4]
